                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KEITH POLEE,
                                   4                                                   Case No. 18-cv-05405-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                     SECOND AMENDED
                                   6                                                   PRETRIAL PREPARATION ORDER
                                        CENTRAL CONTRA COSTA TRANSIT                   (CIVIL)
                                   7    AUTHORITY (CCCTA),
                                   8                  Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: December 13, 2019 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14
                                       NON-EXPERT DISCOVERY CUTOFF is: November 27, 2019.
                                  15
                                       DESIGNATION OF EXPERTS: January 6, 2020; REBUTTAL: January 17, 2020;
                                  16        Parties SHALL conform to Rule 26(a)(2).

                                  17   EXPERT DISCOVERY CUTOFF is: February 14, 2020.
                                  18
                                       DISPOSITIVE MOTIONS SHALL be filed by; February 7, 2020;
                                  19        Opp. Due: February 21, 2020; Reply Due: February 28, 2020;
                                            and set for hearing no later than March 13, 2020 at 10:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: March 31, 2020 at 3:30 PM.
                                  21
                                       JURY TRIAL DATE: April 13, 2020 at 8:30 AM.
                                  22
                                            Courtroom 1, 17th floor.
                                  23
                                       TRIAL LENGTH is estimated to be __ days.
                                  24
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  25

                                  26   The parties shall participate in a follow-up settlement conference with Magistrate-Judge Kim
                                       in November 2019.
                                  27

                                  28
                                   1   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   2   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   3   action.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: 8/16/19

                                   7                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
